Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



EGINIO REYES CASTRO,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 


No. 08-03-00006-CR

Appeal from the

112th District Court

of Crockett County, Texas 

(TC# 2025)

MEMORANDUM OPINION ON MOTION

	Pending before the Court is appellant's motion to dismiss this appeal pursuant to
Tex. R. App. P. 42.2(a), which states that:
	(a) At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk, 
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal.

	Counsel for appellant has filed and signed the motion to dismiss; however, Mr.
Castro has not signed the motion or any accompanying affidavit.  Although the motion
has a line for Mr. Castro's signature, it is filled in with the word "approved."  The
requirements of Rule 42.2(a) have not been met.  The Court has considered this cause on
appellant's motion and concludes the motion should not be granted without the signature
of the appellant himself on the motion.  We therefore must deny the motion and request
that Mr. Castro submit a motion that meets the condition put forth in the rule.

 
						SUSAN LARSEN, Justice
March 6, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.

(Do Not Publish)